Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Name : Alfred P. Ouellette Title: Assistant Vice President and Senior Counsel October 6, 2008 EDGAR U.S. Securities and Exchange Commission Judiciary Plaza 450 Fifth Street, N.W. Washington, D.C. 20549 Re: John Hancock Bond Trust (the Trust) John Hancock Income Funds Class A, Class B, Class C and Class I Prospectuses - John Hancock Government Income Fund; - John Hancock High Yield Fund; and - John Hancock Investment Grade Bond Fund (the Funds) File No. 811-3006 and 2-66906 CERTIFICATE UNDER RULE 497(j) Gentlemen: Pursuant to 497(j) of Regulation C, under the Securities Act of 1933, in lieu of filing under paragraph (b) or (c) of Rule 497, I hereby certify that the forms of the Class A, B,C and I shares Prospectuses dated October 1, 2008 for the above-captioned registrant that would have been filed under paragraph (b) or (c) of Rule 497(j) does not differ from that contained in the most recent registration statement amendment and the text of the most recent registration statement has been filed electronically. Sincerely, /s/Alfred P. Ouellette Alfred P. Ouellette Assistant Secretary
